Citation Nr: 1141154	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and J.M.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for hearing loss, tinnitus, right rotator cuff tear and impingement syndrome with degenerative changes of the acromioclavicular (AC) joint, and residuals of pneumonia was denied therein.

Each of these determinations was appealed by the Veteran.  During the appeals process, a Travel Board hearing was convened before a Veterans Law Judge in August 2007.  A transcript of this hearing has been associated with the claims file.

In December 2007, the Board denied service connection for hearing loss and tinnitus and remanded for further development the issues of entitlement to service connection for a right shoulder disability identified as right rotator cuff tear and impingement syndrome with degenerative changes of the AC joint and for residuals of pneumonia.

The Veteran appealed the denials of service connection for hearing loss and for tinnitus to the United States Court of Appeals for Veterans Claims (CAVC).  He and the VA Secretary requested in a March 2009 Joint Motion that the portion of the Board's December 2007 decision addressing these issues be vacated and remanded for further proceedings to address developmental deficiencies.  An Order granting the Joint Motion was issued by the CAVC later in April 2009.

Pursuant to the CAVC's mandate, the Board remanded for additional development the issues of entitlement to service connection for hearing loss and for tinnitus in a November 2009 decision.  The further development previously directed by the Board regarding the issues of entitlement to service connection for a right shoulder disability identified as right rotator cuff tear and impingement syndrome with degenerative changes of the AC joint and for residuals of pneumonia having been completed by that time, service connection with respect to both also was denied.  These two issues accordingly are not currently on appeal.

The issues of entitlement to service connection for hearing loss and for tinnitus again are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the reason given below.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The issues of entitlement to service connection for hearing loss and for tinnitus unfortunately must be remanded once more.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

As noted above, the Veteran and J.M. testified at a Travel Board hearing in August 2007.  The Veterans Law Judge who presided over this hearing stopped working for the Board following the November 2009 Board decision remanding the aforementioned issues.  VA law provides that the Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).  The Veteran was advised via letter dated in August 2011 of the situation and asked whether he would like another hearing before a Veterans Law Judge available to render a decision on his appeal.  He responded with a letter dated in September 2011 and received in October 2011 that he desired another hearing in the form of a Video Conference hearing at his local RO.  A remand is warranted since the RO schedules this type of hearing.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a Video Conference hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record as well as to his representative.

2.  Then process this appeal in accordance with established procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

